DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  
	In claim 1, line 3, delete “that”; and
	In claim 8, line 4, “for tool” should be “for a tool”.
  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese patent document number JP 2007-71299 to Kabaya. 

Regarding claims 1 – 6 and 8, Kabaya discloses a suspension for a vehicle, comprising: 
[Claim 1] one end portion (bracket 10); 
the other end portion (bracket 9) that strokes with respect to the one end portion; 
a spring (suspension spring 4) that is compressed between the one end portion and the other end portion; and 
a pre-load adjustment mechanism (rotary positioning mechanism A) that can adjust a pre-load of the spring, wherein the pre-load adjustment mechanism includes a pre-load controller (6) and an intermediate member (spring seat 5), the pre-load controller being arranged at the one end portion and receiving the spring (suspension spring 4 via the spring seat 5), the intermediate member being sandwiched between the pre-load controller and the spring, the pre-load controller fits with an outer circumferential portion of the one end portion and is movable in a stroke direction by turning on a thread portion (screw part 7) of the outer circumferential portion, the one end portion (bracket 10) includes a long groove portion (groove 8) in the outer circumferential portion, the long groove portion extending in the stroke direction, the intermediate member has a ring-shape to which the outer circumferential portion is inserted and the intermediate member is movable in the stroke direction, and the intermediate member includes an engagement portion (protrusions 5A) that engages with the long groove portion and the intermediate member is restricted from turning by 
[Claim 2] wherein the pre-load controller (6) and the intermediate member (spring seat 5) engage with each other by an irregularity (outer extending part 5D) that is configured with a recessed portion (recess 12a, 12b, 12c and 12d) and a projected portion (steel ball 15), one of the recessed portion and the projected portion is arranged in the pre-load controller (See Figures), the other of the recessed portion and the projected portion is arranged in the intermediate member, and engagement by the irregularity is released when the pre-load controller is turned resisting a reaction force of the spring (suspension spring 4; the steel ball is rotated, Page 3);
[Claim 3] wherein the irregularities (outer extending part 5D) are arranged at three positions or more at equal intervals in a circumferential direction of the pre-load controller (6; at at least four equal intervals in a circumferential direction, Page 3);
[Claim 4] wherein the pre-load controller (6) includes an annular recessed portion (portion containing extension part 5D that is arranged so as to surround the outer circumferential portion, and the intermediate member (spring seat 5) includes a cylindrical projected portion (steel ball 15) that fits in the annular recessed portion;
[Claim 5] wherein the engagement portion (female threaded part 5A) of the intermediate member (spring seat 5) includes a curved surface portion at an engagement surface engaging with the long groove portion (groove 8, the threads are for screwing on a part rotationally, and therefore, inherently include a curved surface, See Figures);

	[Claim 8] wherein the pre-load controller (6) includes a recessed portion for a tool (the portion containing extension part 5D) at an outer circumference of an end portion on the opposite side of the annular recessed portion in the stroke direction, a tool (outer case 16 and steel ball 15) being capable of being inserted to the recessed portion for tool (See Figures).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kabaya, in view of patent document number DE 10 2009 012 563 B4 to Watanabe.

Regarding claim 9, Kabaya discloses the suspension for the vehicle according to claim 1, wherein the suspension for the vehicle is a rear suspension (rear wheel side of motorcycle body; Page 1).  However, Kabaya does not explicitly teach the rear 
	Watanabe discloses a rear suspension for a vehicle, wherein the suspension (damping unit 23) connects a swing arm (22) and body (main frame 17) of a motorcycle to each other, the swing arm swingably supporting a rear wheel (21) of the vehicle.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, use the suspension of Kabaya to attach the swing arm and body of the vehicle, at least in part, to provide an improved rider experience.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
	Regarding claim 7, Kabaya discloses the suspension for the vehicle according to claim 6, but does not disclose the second intermediate member is relatively turnable with respect to the first intermediate member and it would not be obvious to modify Kabaya because such a modification would interference with the intended operation of the suspension.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Felicia L. Brittman/           Examiner, Art Unit 3611                             


/JACOB D KNUTSON/           Primary Examiner, Art Unit 3611